DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 19 Dec. 2021 has been fully considered.  Claims 1-3, 5-10, and 12-22 are currently pending. Claims 4 and 11 were previously canceled. Claims 16-22 are new.

Election/Restrictions
Newly submitted claims 19-22 (invention III) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Invention I (claims 1-3, 5-8, and 17-18) and invention III are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and mode of operation: invention I requires a switching module in the first subsystem not required by invention III and invention III requires a switching module in the second subsystem not required by invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

Claims 1 and 16-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  
As such, the claims recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “a first mode in which 100% of the first fraction received by at least some of the 100% of the first fraction received by the switching module is fed back into the scrubber unit” (italics added for emphasis); however the specification states “In a first mode, the switching module 13 is set such that 100% of the first fraction is fed back to the scrubber unit 15” (italics added for emphasis) (see paragraph [0046] of the pre-grant publication of the instant application). Also, the claims recite “a second mode in which x% of the first fraction received by the switching module is arranged to be fed toward the scrubber unit so that at least some of the x% of the first fraction received by the switching module is arranged to be fed back into the scrubber unit while (100-x)% of the first fraction received by the switching module is arranged to be fed toward the membrane filter so that at least some of the (100-x)% of the first fraction received by the switching module is arranged to be fed to the membrane filter” (italics added for emphasis); however the specification states “In a second mode, the switching module 13 is set such that x %, 0            
                ≤
            
        x<100, of the first fraction is fed back to the circulation tank 19  to replenish the same (depending on the value of x), while (100-x)% of the first fraction is fed to the membrane filter 21” [0046].  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Since claims dependent on claim 1 comprise all of the subject matter of claim 1, then those claims are also considered rejected for the same reason as discussed below.
Claim limitation “switching module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 


Claim(s) 9-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Publication No. WO 00/02646 to Biostar Development CV (hereinafter Biostar).
In regard to claim 9, Biostar teaches method for cleaning exhaust gas onboard a ship by means of an exhaust gas cleaning system, the method comprising 
washing the exhaust gas 3 with a scrubber fluid (in spray bars 8) in a scrubber 1 comprised in a scrubber unit (page 5 lines 18-24), 
separating the scrubber fluid (in lines 6, 24, and 15), after washing, in a centrifugal separator (hydrocyclone) 17, into a first (from the top of the hydrocyclone 17) and a second fraction (from the bottom of the hydrocyclone 17), which second fraction is more polluted than the first fraction (page 6 lines 15-28), 
wherein the scrubber unit and the centrifugal separator are comprised in a first sub system of the exhaust gas cleaning system, 
the method further comprising
Attorney Docket No. passing the first fraction of the scrubber fluid through a membrane filter (chelate separator – membrane filter) 21 to separate it into a third (in line 23) and a fourth fraction (in line 22), which fourth fraction is more polluted than the third fraction, wherein the 
feeding (via lines 20 and 28) the first fraction of the scrubber fluid to the scrubber unit from the centrifugal separator (page 6 lines 27-30).   

In regard to claim 10, Biostar teaches the method according to claim 9, further comprising recirculating (via line 6, pump 7, and spray bars 8) the scrubber fluid through the scrubber (page 5 lines 20-21, 25-28, and page 6 lines 1-2).

In regard to claim 12, Biostar teaches the method according to claim 9, further comprising feeding (via lines 22, 20, and 28) the fourth fraction (in line 22) of the scrubber fluid to the scrubber unit (page 6 lines 27-28).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. WO 00/02646 to Biostar Development CV (hereinafter Biostar) in view of US Publication No. 2012/0067219 to Ogawa et al. (hereinafter Ogawa).

a scrubber unit  comprising a scrubber 1 arranged to wash the exhaust gas 3 with a scrubber fluid (in spray bars 8) (page 5 lines 18-24), 
a centrifugal separator (hydrocyclone) 17 arranged in communication with the scrubber unit  for receiving the scrubber fluid after washing and separating it into a first (from the top of the hydrocyclone 17) and a second fraction (from the bottom of the hydrocyclone 17), which second fraction is more polluted than the first fraction (the compositions of the fractions are considered material worked upon by the system and does not distinguish a structural difference between the instant application and the prior art, therefore, the material worked upon does not have patentable weight; MPEP 2115.) (page 6 lines 15-28), 
wherein the scrubber comprises an exhaust gas inlet (supply pipe) 2 for receiving the exhaust gas and an exhaust gas outlet (discharge line) 10 for outputting the washed exhaust gas (page 5 lines 18-19 and 31-32), 
the exhaust gas cleaning system further comprising

Ogawa teaches in Fig. 4 it is known to provide the first sub system further comprises a switching module 404 that is arranged to receive at least some of the first fraction output from the separator and that is operable, at different times, in both: i) a first mode in which 100% of the first fraction received by the switching module is arranged to be fed toward the scrubber unit so that at least some of the 100% of the first fraction received by the switching module is fed back into the scrubber unit; and ii) a second mode in which x% of the first fraction received by the switching module is arranged to be fed toward the scrubber unit so that at least some of the x% of the first fraction received by the switching module is arranged to be fed back into the scrubber unit while (100-x)% of the first fraction received by the switching module is arranged to be fed toward the membrane filter so that at least some of the (100-x)% of the first fraction received by the switching module is arranged to be fed to the membrane filter; wherein 0                         
                            ≤
                             
                        
                    x <100 (Examiner’s note: the operation of the switching module, i.e., first 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Biostar a switching module arranged to receive at least some of the first fraction output from the separator as taught by Ogawa in order to modulate the flow of fluid to the scrubber.

In regard to claim 2, Biostar in view of Ogawa teaches the exhaust gas cleaning system according to claim 1. Biostar further teaches wherein a scrubber fluid inlet (spray bars 8) of the scrubber is arranged in communication with a scrubber fluid outlet (where line 6 meets the bottom of scrubber 1) of the scrubber (page 5 lines 25-28).  

In regard to claim 3, Biostar in view of Ogawa teaches the exhaust gas cleaning system according to claim 2, wherein the scrubber unit  further comprises a circulation tank 5, wherein the circulation tank is in communication with the scrubber (via spray bars 8 and the fluid is collected from the scrubber 1 in circulation tank 5) for receiving the scrubber fluid from the scrubber after washing, the circulation tank is in communication with the scrubber for feeding the scrubber fluid to the scrubber (via line 6 and spray bars 8), and the circulation tank is in communication with the centrifugal separator (via lines 

In regard to claim 5, Biostar in view of Ogawa teaches the exhaust gas cleaning system

In regard to claim 16, Biostar teaches the method according to claim 9, discussed above, and further teaches on pg. 6 lines 20-25 the overflow of the hydrocyclone 17 is partially recycled, via return line 20 and 28, into scrubber 1.  Some of the overflow must be discharged to keep the amount of scrub liquor at a suitable level.  Biostar does not disclose further comprising conveying at least some of the first fraction from the centrifugal separator to a switching module operable in both a first mode and a second mode by: i) feeding 100% of the first fraction conveyed to the switching module toward the scrubber unit so that at least some of the 100% of the first fraction conveyed to the switching module is fed back into the scrubber unit during the first mode; and ii) feeding x% of the first fraction conveyed to the switching module toward the scrubber unit so that at least some of the x% of the first fraction conveyed to the switching module is fed back into the scrubber unit, and feeding (100-x)% of the first fraction conveyed to the switching module toward the membrane filter so that at least some of the (100-x)% of                         
                            ≤
                             
                        
                    x <100.
Ogawa teaches in Fig. 4 it is known to conveying at least some of the first fraction from the separator 205 to a switching module 404 operable in both a first mode and a second mode by: i) feeding 100% of the first fraction conveyed to the switching module toward the scrubber unit so that at least some of the 100% of the first fraction conveyed to the switching module is fed back into the scrubber unit during the first mode; and ii) feeding x% of the first fraction conveyed to the switching module toward the scrubber unit so that at least some of the x% of the first fraction conveyed to the switching module is fed back into the scrubber unit, and feeding (100-x)% of the first fraction conveyed to the switching module toward the membrane filter so that at least some of the (100-x)% of the first fraction conveyed to the switching module is fed to the membrane filter during the second mode, and wherein 0                         
                            ≤
                             
                        
                    x <100 according to a parameter of the liquid content [0146].  This allows for regulating, i.e., increasing or decreasing the amount of liquid, the liquid sent to the scrubber unit.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the method taught by Biostar to conveying at least some of the first fraction from the separator 205 to a switching module 404 operable in both a first mode and a second mode by: i) feeding 100% of the first fraction conveyed to the switching module toward the scrubber unit so that at least some of the 100% of the first fraction conveyed to the switching module is fed back into the scrubber unit during the first mode; and ii) feeding x% of the first fraction conveyed to                         
                            ≤
                             
                        
                    x <100 according to a parameter of the liquid content [0146].  This allows for regulating, i.e., increasing or decreasing the amount of liquid, the liquid sent to the scrubber unit as taught by Ogawa since Biostar teaches the desire to keep the scrub liquor at a suitable level, i.e., increase or decrease the amount of liquid in the scrubber.
 
In regard to claim 17, Biostar in view of Ogawa teaches exhaust gas cleaning system according to claim 1, wherein the switching module is arranged to operate in the first mode or the second mode depending upon: i) an amount of aqueous sulphite and/or sulphate salts in the scrubber fluid; and/or ii) an amount of scrubber fluid in the first sub system (Examiner’s note: “wherein the switching module is arranged to operate in the first mode or the second mode depending upon: i) an amount of aqueous sulphite and/or sulphate salts in the scrubber fluid; and/or ii) an amount of scrubber fluid in the first sub system” is considered intended use of the system).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biostar in view of Ogawa, as discussed above in regard to claim 1 in view of US Publication No. 2007/0102359 to Lombardi et al. (hereinafter Lombardi); and claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biostar, as discussed above in regard to claim 9, in view of Lombardi.
In regard to claim 6, Biostar in view of Ogawa teaches the exhaust gas cleaning system
Lombardi teaches it is also known real time or near real time analysis of the water composition/conditions is performed, and a control feedback circuit alters operating parameters for selected unit operations and/or opens and closes valves to direct the water to appropriate unit operations to effect removal of one or more selected target materials [0085].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Biostar in view of Ogawa aPatent Attorney Docket No. water analysis unit arranged to determine a number ≥1 of parameter values of the third fraction of the scrubber fluid as taught by Lombardi in order to recycle a stream for further cleaning of the stream, based on parameters of the stream.

In regard to claim 7, Biostar in view of Ogawa in view of Lombardi teaches the exhaust gas cleaning system
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Biostar in view of Ogawa the membrane filter is in communication with the scrubber unit  for feeding the third fraction of the scrubber fluid to the scrubber unit if at least one of said parameter values exceeds or equals a respective limit value since Lombardi teaches it is also known real time or near real time analysis of the water composition/conditions is performed, and a control feedback circuit alters operating parameters for selected unit operations and/or opens and closes valves to direct the water to appropriate unit operations to effect removal of one or more selected target materials in order to recycle a stream for further cleaning of the stream, based on parameters of the stream.

In regard to claim 8, Biostar in view of Ogawa in view of Lombardi teaches the exhaust gas cleaning system according to claim 7, arranged to discharge the third fraction of the scrubber fluid from the exhaust gas cleaning system (page 6 lines 28-30). Biostar 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Biostar in view of Ogawa the membrane filter is in communication with the scrubber unit  for feeding the third fraction of the scrubber fluid to the scrubber unit if at least one of said parameter values exceeds or equals a respective limit value since Lombardi teaches it is also known real time or near real time analysis of the water composition/conditions is performed, and a control feedback circuit alters operating parameters for selected unit operations and/or opens and closes valves to direct the water to appropriate unit operations to effect removal of one or more selected target materials, based on parameters of the stream.

In regard to claim 13, Biostar teaches the method according to claim 9, but does not disclose further comprising determining a number ≥1 of parameter values of the third fraction of the scrubber fluid.  However, it is well known to recycle a stream for further cleaning of the stream, based on parameters of the stream.
Lombardi teaches it is also known to include real time or near real time analysis of the water composition/conditions is performed, and a control feedback circuit alters 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Biostar aPatent Attorney Docket No. water analysis unit arranged to determine a number ≥1 of parameter values of the third fraction of the scrubber fluid as taught by Lombardi in order to recycle a stream for further cleaning of the stream, based on parameters of the stream.

In regard to claim 14, Biostar in view of Lombardi teaches the method according to claim 13, but does not disclose further comprising feeding the third fraction of the scrubber fluid to the scrubber unit if at least one of said parameter values exceeds or equals a respective limit value.  However, it is well known to recycle a stream for further cleaning of the stream, based on parameters of the stream.  Lombardi teaches it is also known real time or near real time analysis of the water composition/conditions is performed, and a control feedback circuit alters operating parameters for selected unit operations and/or opens and closes valves to direct the water to appropriate unit operations to effect removal of one or more selected target materials [0085].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Biostar the membrane filter is in communication with the scrubber unit  for feeding the third fraction of the scrubber fluid to the scrubber unit if at least one of said parameter values exceeds 

In regard to claim 15, Biostar in view of Lombardi teaches the method according to claim 14, further comprising discharging the third fraction of the scrubber fluid from the exhaust gas cleaning system (page 6 lines 28-30). Biostar does not disclose discharging if each of said parameter values is below said respective limit value. Lombardi teaches it is also known real time or near real time analysis of the water composition/conditions is performed, and a control feedback circuit alters operating parameters for selected unit operations and/or opens and closes valves to direct the water to appropriate unit operations to effect removal of one or more selected target materials [0085].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Biostar the membrane filter is in communication with the scrubber unit  for feeding the third fraction of the scrubber fluid to the scrubber unit if at least one of said parameter values exceeds or equals a respective limit value since Lombardi teaches it is also known real time or near real time analysis of the water composition/conditions is performed, and a control .

Response to Arguments
Applicant's arguments filed 19 Dec. 2021 have been fully considered but they are not persuasive. Applicant argues on page 13 of the Applicant Remarks that, in regard to claim 9, the method involves cleaning exhaust gas onboard a ship wherein such exhaust gas is washed with a scrubber fluid and that Biostar talks in terms of cleaning flue gas.
The Examiner respectfully notes that the statement in the preamble reciting the purpose or intended use of the claimed invention does not result in a manipulative difference between the claimed invention and the prior art and therefore does not limit the claim (MPEP 2111.02 II).  Biostar teaches the flue gas is a waste gas from a boiler fired with fossil fuel (pg. 1 lines 16-17), i.e., an exhaust gas.  Biostar further teaches the exhaust gas (flue gas) is washed with a scrubber fluid (scrub liquor; pg. 1 lines 5-7).

Applicant further alleges on page 13 that the gypsum taught by Biostar would not be suitable for cleaning exhaust gas onboard a ship because the Biostar method produces large amounts of gypsum and that the storage of gypsum and weight of gypsum would make it undesirable.


On page 14 of the Applicant Remarks, Applicant argues claim 1 the system is for cleaning exhaust gas onboard a ship, however, the Examiner respectfully notes that “for cleaning exhaust gas onboard a ship” is considered intended use and does not make a structural difference over the prior art.  

Regarding arguments discussing the subject matter of the switching module limitations, this is a new ground of rejection and Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

For at least the reasons given above, the Examiner maintains the rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/CABRENA HOLECEK/Examiner, Art Unit 1776